Title: Bernard Peyton to Thomas Jefferson, 21 June 1819
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir,
            Richd 21 June 1819
          
          On saturday last I forwarded by William Carver’s Boat to your address 2 Box’s Glass lodged with me by Andrew Smith Esqr of the late firm of Smith & Riddle, 1 Box Books from Fred’k: A. Mayo of this City, and 1 Bundle Books recd a few days ago from Philadelphia; all of which I hope will reach you safely—Two other Boxes Glass for Poplar Forrest are also lodged with me by Mr Smith to be for’de’d to Lynchburg care of Archibald Robertson Esqr which shall go by the first Boat—
          
             Very respectfully Sir Your Mo: Obd:
            Bernd Peyton
          
        